Citation Nr: 0012314	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-03 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966, and from July 1977 to July 1994.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In December 1995, the veteran submitted a VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation 
(Chapter 31-Title 38 U.S.C.).

The evidence on file shows the veteran has the following 
service-connected disabilities:  bilateral varicose veins of 
the lower extremities with residuals of phlebitis, evaluated 
as 20 percent disabling; degenerative joint disease of the 
right shoulder, evaluated as 10 percent disabling; 
degenerative joint disease of the left shoulder, evaluated as 
10 percent disabling; degenerative joint disease of both 
knees, evaluated as noncompensable (zero percent); mild 
narrowing at the C6-C7 disc interspace, evaluated as 
noncompensable: and bilateral congenital cataracts, evaluated 
as noncompensable.  The veteran's total, combined service-
connected disability rating is 40 percent.  See 38 C.F.R. 
§ 4.25.  Additionally, the veteran has been identified as 
having the following nonservice-connected disabilities:  
bilateral pes planus and residuals of a head injury.

The veteran's DD Form 214 lists his primary military 
specialty as being a behavioral science specialist for 16 
years and 10 months; and a traffic management coordinator for 
8 years and 8 months.  Further, during service he completed 
the following education courses: traffic management 
coordinator course; management workshop course; alcohol and 
drug coordinators advance course; primary leadership course; 
behavioral science specialist course; and battalion training 
management course.  

On a VA Form 28-1902, Counseling Record - Personal 
Information, dated in August 1996, the veteran reported that 
he was interested in obtaining a Ph.D. and working as a 
clinical counselor.  He indicated that he had completed post-
graduate work in counseling at St. Mary's University from 
February to May 1996.  Also, the veteran stated that he had 
other training in counseling/mental health.  Regarding his 
job history, the veteran noted that he had retired from the 
military in 1994.  Thereafter, he worked as a case manager 
"D/A" from 1994 to 1995, during which time he made $22,000.  
The veteran stated that he left this job because of 
"challenge/personal growth."  He worked as a case manager 
"HIV" from 1995 to 1996, during which time he made $24,000.  
The veteran indicated that this position was funded by a 
grant which was not continued.  He worked as a case manager 
"MR" from 1996 to the present, during which time he was 
making $25,000.

On a August 1996 Counseling Record - Narrative Report, it was 
noted that the veteran had completed a Master's in Education 
in Counseling in 1977, and that he also had six doctoral 
credit hours in counseling.  Additionally, the veteran had 
experience in the following areas:  drug and alcohol 
counseling, research, psychological testing, mental health, 
and personnel management.  At the time of his military 
retirement, he was responsible for providing mental health 
services for 150 to 200 clients.  Since military retirement, 
he had worked as a mental health case worker.  His spare time 
activities included watching television and listening to 
classical music.  The veteran's goal was to complete a Ph.D. 
in counseling.  It was noted that the veteran's disabilities 
were physically limiting.  He reported being particularly 
affected by lifting, extensive standing, and walking up 
stairs.  Also, his manual dexterity was diminished; objects 
slipped out of his hand easily; and he was restricted in head 
motion.  The veteran further reported that he had diminished 
recent memory recall.  He described difficulty with reading 
and problems learning new items easily.  His cataracts also 
limited him in that the cataracts made night driving 
difficult.  However, it was determined that while many job 
factors were partially restricted, none of them impacted on 
the veteran's current employment or his proposed work.  The 
veteran expressed a need and desire for educational to enable 
him to obtain a Ph.D. in counseling.  

Regarding vocational and educational test results, it was 
determined that, overall, the veteran's tested personality 
type, interests, skills, and aptitude appeared congruent with 
his stated goal of obtaining a doctorate in counseling.  
Thus, the case was referred to a VA counseling psychologist 
for further consideration.

In October 1996, as noted on the Counseling Record - 
Narrative Report, it was determined that the veteran was not 
eligible for Chapter 31 educational benefits under the 
vocational rehabilitation program.  It was noted that he was 
currently employed as a Case Manager for a Center for Health 
Care Services; that his present assignment involved the 
mentally retarded; that his present salary was $25,000; and 
that he had been employed since 1994.  Further, it was noted 
that he had a Master's Degree in Education and Counseling, as 
well as 6 doctoral credits in counseling.  Based on the 
foregoing, it was determined that the veteran appeared to 
have substantial employment.  Even though he had employment 
difficulties because of his disability condition, he had 
overcome his impairment through his education and was 
substantially employed in what appeared to be a suitable 
employment occupation.  The veteran was commended by the VR&C 
for his aspirations in the field of counseling and his desire 
to move beyond his present level of employment.  However, the 
VR&C determined that the veteran's present position of Case 
Manager appeared to be suitable, and eligibility for Chapter 
31 benefits was not established.  It was noted that this was 
explained to the veteran, and that he (the veteran) did not 
appear to be happy as he still owed $1,800 for tuition on his 
6 doctoral credits.

The veteran appealed the VR&C's determination to the Board, 
contending that he was entitled to Chapter 31 vocational 
rehabilitation benefits.  

In his January 1997 Notice of Disagreement, the veteran 
asserted that he was appealing the decision not to pay for 
tuition at St. Mary's University for courses at the graduate 
rate under vocational rehabilitation training.  He contended 
that all professional licensure requirements necessitated 45 
or more graduate credit hours before one could take the 
written examination for licensure.  Further, he asserted that 
his 1977 program was for 33 credit hours, and that he 
completed 6 post-graduate hours during service.  The veteran 
stated that he was denied admission to the doctoral program, 
but accepted to take special provisional course, with the 
cost "waivered" by the University due to his combined 40 
percent VA disability rating.  He stated that he now owed 
$1,800 of the $2,000 charged by the University, and that he 
had been informed during his counseling that he could have 
the tuition and living allowance.  The veteran maintained 
that in order for him to be eligible for the next promotion, 
he had to be licensed as an "LPC" or in process of 
licensure.  In support of this assertion, he submitted a copy 
of a Vacancy Announcement, dated in November 1996, for the 
position of Caseworker III.  The requirements for this 
position included, among other things, a Masters degree in a 
behavioral science; and License Master Social Worker License 
(LMSW), License Practitioner Counselor (LPC), or License 
Chemical Dependency Counselor (LCDC), or evidence of 
satisfactory progress towards License.

A Statement of the Case was issued to the veteran in February 
1998, which found that he was not eligible for Chapter 31 
vocational rehabilitation benefits due to the absence of a 
finding of an employment handicap.  Thereafter, the veteran 
submitted a VA Form 9, Appeal to the Board, in March 1998.  
However, this document was damaged in the mail.  
Consequently, only half of this Form is available.  Of the 
portion that is available, the veteran appears to have 
alleged that he was currently unemployed, and that he needed 
to take specific courses to become a counselor.

The veteran submitted another statement later in March 1998 
in which he reported that he was not currently employed.  He 
asserted that to be employed in a suitable occupation, he 
needed 48 credit hours to take the test for a Licensed 
Professional Counselor.  Additionally, he stated that this 
was required for the occupation in January 1999.  He also 
stated that he still owed $1,800+, and requested tuition 
payment and living allowance.

On a VA Form 9, dated in December 1998, the veteran stated 
that at the time of his discharge in 1994, he held a Master's 
Degree in Counseling without being licensed.  Although he had 
twenty years experience in Mental Health Counseling, he 
contended that he could not practice counseling unless 
licensed as a Professional Licensed Counselor, which required 
45-48 graduate credits in a specific area.  He maintained 
that he went to St. Mary's in order to obtain the credits 
necessary to be able to take the written examination in order 
to practice counseling as a profession.

In a May 1999 statement, the veteran's representative 
contended that the veteran had a restriction of employability 
which was caused by lack of education and training in which 
the veteran asserted was needed to qualify to take his test 
to be licensed as a professional counselor.  Thus, the 
veteran was inadequately trained for employment that was 
consistent with his abilities, aptitudes, and interest.  
Further, the representative contended that the Board should 
consider the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b) in deciding the veteran's claim for Chapter 31 
vocational rehabilitation benefits.

Under the law, a veteran may be entitled to a program of 
rehabilitation services under Chapter 31, Title 38, if he has 
a service-connected disability that is rated 20 percent 
disabling or more, and is determined to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102.

An employment handicap means an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  38 
C.F.R. § 3101(1); 38 C.F.R. § 21.51(b)(1).  Components of 
employment handicap include deficiencies in education and 
training.  38 C.F.R. § 21.51(c)(1).

When determining whether the veteran's training and 
employment are consistent with his or her abilities, 
aptitudes and interests, the following should be considered: 
(1) a finding that a veteran is employed in an occupation 
which is consistent with his or her abilities, aptitudes and 
interests may not be made if the occupation does not require 
reasonably developed skills, except under conditions 
described specified paragraphs; (ii) the veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant; 
(iii) evidence of the consistency of interests with training 
and employment may be based on: (A) the veteran's statements 
to a VA counseling psychologist during initial evaluation or 
subsequent reevaluation; (B) the veteran's history of 
participation in specific activities; or (C) information 
developed by the VA through use of interest inventories.  38 
C.F.R. § 21.52(c)(4).

The regulations provide that an employment handicap exists 
(1)(i) when the veteran has an impairment of employability; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veteran's service-
connected disability materially contributes to the impairment 
of employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f)(1).

An employment handicap does not exist when: (2)(i) the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control; (ii) the veteran's employability is impaired but his 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).

The Board notes that in this case, the veteran submitted his 
claim for Chapter 31 benefits in December 1995.  At that 
time, the aforementioned regulations were in effect, but 38 
C.F.R. § 21.51(c)(2) had been found to be invalid.  In 
Davenport v. Brown, 7 Vet. App. 476 (1995), the United States 
Court of Appeal for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") reviewed 38 C.F.R. § 21.51(c)(2) 
as requiring a veteran's service-connected disability to 
"materially contribute" to his employment handicap.  The 
Court held that, because the statutory authority for 38 
C.F.R. § 21.51(c) was 38 U.S.C. § 3102, which did not require 
a causal nexus between a service-connected disability and an 
employment handicap, 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) 
and (f)(2) were in excess of statutory authority, and 
therefore, invalid.

In response to Davenport, Congress amended the applicable 
statute to specifically include a requirement of a causal 
nexus between a veteran's service-connected disability and 
his employment handicap.  See Veterans Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  That amendment was made applicable only with respect 
to claims of eligibility or entitlement to services and 
assistance under Chapter 31 received on or after the date of 
the enactment of the Act, or October 9, 1996.  Hence, because 
the veteran's claim was filed in December 1995, the Board is 
bound by the Court's decision in Davenport.

In addition, in Davenport, the Court held that consideration 
must be given to all of the veteran's disabilities, service-
connected and nonservice-connected, in making a determination 
as to whether an employment handicap exists.  Davenport, 
supra; see also Wilson v. Brown, 7 Vet. App. 542 (1995).

In the instant case, the Board notes that the VR&C denied the 
veteran's claim in October 1996 on the basis that he was 
suitably employed in an occupation which was consistent with 
his abilities, aptitudes and interests.  The Court has held 
that VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under section 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained); see also Epps v. Brown, 
9 Vet. App. 341 (1996) (Section 5103(a) duty attaches only 
where there is an incomplete application that references 
other known and existing evidence).  Since the October 1996 
decision, the veteran submitted statements in March 1998 in 
which he reported that he was no longer employed.  No 
clarification was ever received from the veteran regarding 
these assertions.  As this goes to the specific reason for 
the denial of Chapter 31 benefits, the Board concludes that 
additional development is necessary for a full and fair 
determination of the veteran's case.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
provided information regarding his 
current employment situation and health 
status.  If the veteran is currently 
employed, he should be requested to 
provide a description of his current 
occupation, including his duties and 
responsibilities.  The veteran should 
indicate whether any of his disabilities 
have increased in severity since he 
applied for vocational rehabilitation 
and, if so, he should identify all health 
care providers from whom he has received 
treatment.

2.  The RO should obtain copies of 
medical records from any heath care 
provider identified by the veteran in 
response to item one, above.  

3.  After completing any additional 
development deemed necessary, the records 
should again be referred to a Vocational 
Rehabilitation and Counseling 
psychologist for a determination 
regarding whether the veteran has an 
employment handicap.  If it is determined 
that an interview with the veteran is 
warranted, such an interview should be 
scheduled.  The veteran's claims folder 
as well has his vocational rehabilitation 
file should be made available to the 
psychologist for review in conjunction 
with the determination.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


